                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JOHN J. COMER,

               Plaintiff,

                                                       Civil Action 2:18-cv-176
                                                       Judge Algenon L. Marbley
       v.                                              Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, John J. Comer (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his

applications disability insurance benefits (“DIB”) and supplemental security income (“SSI”).

This matter is before the undersigned for a Report and Recommendation on Plaintiff’s Statement

of Errors (ECF No. 14), the Commissioner’s Response in Opposition (ECF No. 19), and the

administrative record (ECF No. 9). For the reasons that follow, it is RECOMMENDED that

Plaintiff’s Statement of Errors be OVERRULED and that the Commissioner’s decision be

AFFIRMED.

                                      I.     BACKGROUND

       Plaintiff protectively filed his applications for DIB and SSI on October 15, 2014, alleging

an onset date of July 18, 2013. Plaintiff’s insured status or date last insured (“DLI”) was June

30, 2016. Plaintiff’s applications were denied initially and upon reconsideration. Plaintiff

sought a hearing before an administrative law judge. Administrative Law Judge Thomas Wang
(“ALJ”) held a hearing on February 22, 2017, at which Plaintiff, represented by counsel,

appeared and testified. Vocational expert Lynne Kaufman (the “VE”) also appeared and

testified at the hearing.

        On May 17, 2017, the ALJ issued a decision finding that Plaintiff was not disabled within

the meaning of the Social Security Act. (R. at 66-81.) At step one of the sequential evaluation

process,1 the ALJ found that Plaintiff had not engaged in substantial gainful activity since July

18, 2013, the alleged onset date. The ALJ explained that although Plaintiff worked for short

period of time after his alleged onset date, he either quit or was terminated. (R. at 70.) The

ALJ found that consistent with the prior July 2013 decision rendered by Administrative Law

Judge Margaret L. Pecoraro, Plaintiff has the severe impairments of lumbar and cervical disc




1. Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

        1. Is the claimant engaged in substantial gainful activity?

        2. Does the claimant suffer from one or more severe impairments?

        3. Do the claimant’s severe impairments, alone or in combination, meet or equal
           the criteria of an impairment set forth in the Commissioner's Listing of
           Impairments, 20 C.F.R. Subpart P, Appendix 1?

        4. Considering the claimant’s residual functional capacity, can the claimant
           perform his or her past relevant work?

        5. Considering the claimant’s age, education, past work experience, and residual
           functional capacity, can the claimant perform other work available in the
           national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                2
disease and obesity. He further found that new and material evidence demonstrates that Plaintiff

no longer has the severe impairment of carpal tunnel syndrome, but that such evidence does

support the following additional severe impairments: bilateral lateral epicondylitis, degenerative

disc disease of the thoracic spine, and sacroiliitis. (Id.)

        The ALJ concluded that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments described in 20 C.F.R.

Part 404, Subpart P, Appendix 1. At step four of the sequential process, the ALJ set forth

Plaintiff’s residual functional capacity (“RFC”) as follows:

                After careful consideration of the entire record, I find that the claimant has
        the residual functional capacity to perform sedentary work as defined in 20 CFR
        404.1567(a) and 416.967(a) except that the claimant could occasionally operate
        foot controls. He could occasionally push or pull. He could never climb ladders,
        ropes, or scaffolds. He could occasionally climb ramps or stairs. He could
        occasionally balance, stoop, and crawl. He could frequently handle.

(R. at 74.)

        Relying on the VE’s testimony, the ALJ found that even though Plaintiff is unable to

perform his past work, he can perform jobs that exist in significant numbers in the national

economy. (R. at 79.) He therefore concluded that Plaintiff was not disabled under the Social

Security Act. (R. at 80.)

        On December 29, 2017, the Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. Plaintiff then timely

commenced the instant action.

                                  II.     STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

                                                  3
proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).




                                                   4
                                          III.   ANALYSIS

       In his Statement of Errors (ECF No. 14), Plaintiff advances three contentions of error.

First, Plaintiff contends that the ALJ erred in concluding that Plaintiff’s impairments of

depression and anxiety do not cause more than a minimal limitation in his ability to perform

basic mental work activities such that they do not constitute severe impairments. Second,

Plaintiff contends that the ALJ failed to properly evaluate his allegations relating to his back

pain. Finally, Plaintiff maintains that the Appeals Council erred in refusing to consider

evidence received subsequent to the hearing that he says supports his allegations of disabling

pain. The undersigned addresses each of these contentions of error in turn.

A.     The ALJ’s Step-Two Determination

       The entirety of Plaintiff’s contention of error relating to the ALJ’s step-two determination

 that Plaintiff did not have severe mental impairments that caused more than a minimal

 limitation in his ability to provide basic mental work activities provides as follows:

       In finding that [Plaintiff’s] anxiety and depression, for which he has been treated
       for several years are not severe impairments, the ALJ did not include in his [RFC]
       findings any indications relating to his mental impairments. Therefore, if his claim
       is remanded, the ALJ should be instructed to consider limitations resulting from his
       anxiety and depression.

 (Pl.’s Statement of Errors 15, ECF No. 14.)

       At step two of the sequential evaluation process, Plaintiff bears the burden of proving the

 existence of a severe, medically determinable impairment that meets the twelve-month

 durational requirement. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003);

 Harley v. Comm’r of Soc. Sec., 485 F. App’x 802, 803-04 (6th Cir. 2012). The United States

 Court of Appeals for the Sixth Circuit has construed a claimant’s burden at step two as “a de


                                                  5
minimis hurdle in the disability determination process.” Higgs v. Bowen, 880 F.2d 860, 862

(6th Cir. 1988). The inquiry is therefore “employed as an administrative convenience to screen

out claims that are ‘totally groundless’ solely from a medical standpoint.” Id. at 863 (quoting

Farris v. Sec’y of Health & Hum. Servs., 773 F.2d 85, 90 n.1 (6th Cir. 1985). A severe

impairment is defined as “any impairment or combination of impairments which significantly

limits your physical or mental ability to do basic work activities,” 20 C.F.R. §§ 404.1520(c),

416.920(c), and which lasts or can be expected to last “for a continuous period of not less than

12 months.” 42 U.S.C. § 423(d)(1)(A). “A severe mental impairment is ‘established by

medical evidence consisting of signs, symptoms, and laboratory findings, not only by [a

plaintiff’s] statement of symptoms.’” Griffith v. Comm’r, 582 F. App’x 555, 559 (6th Cir.

2014) (quoting 20 C.F.R. § 416.908). A claimant bears the burden of establishing the existence

of a severe medically determinable impairment at step two. Id.

      In contrast to Plaintiff’s apparent contention, the ALJ did offer an explanation for his

conclusion that Plaintiff’s depression and anxiety “considered singly and in combination, do not

cause more than minimal limitation in [Plaintiff’s] ability to perform basic mental work

activities are therefore nonsevere.” (R. at 71.) In particular, the ALJ offered a detailed

discussion regarding the four broad areas of mental functioning set out in the disability

regulations for evaluating mental disorders, namely, (1) understanding, remembering, or

applying information; (2) interacting with others; (3) concentration, persisting, or maintaining

pace; and (4) adapting or managing oneself, and concluded that Plaintiff had only mild

limitation in each of these areas. (Id.) In addition, the ALJ acknowledged that Plaintiff had

obtained treatment, but that his medical sources consistently noted that he was doing reasonably


                                                6
 well, that he had reported stability in symptoms with medication, and that his mental status

 examinations were largely within normal limits with only mild abnormalities. (R. at 71-72.)

 The ALJ credited the opinions of state-agency psychological consultants and concluded that

 record evidence generated after their opinions were rendered and after the prior July 2013

 decision was not material in that it did not warrant inclusion of mental limitations. The ALJ

 offered the following explanation:

             The prior ALJ decision found that [Plaintiff’s] mental impairments were
       non-severe, with no more than mild limitations. New evidence is not material, as
       it does not warrant deviating from this finding. [Plaintiff’s] mental conditions
       have remained stable since the prior ALJ decision, as analyzed here. This finding
       is also consistent with the State agency psychological consultants’ mental
       assessments, which adopted the prior ALJ decision in this regard. The
       undersigned gives great weight to the State agency psychological consultants’
       mental assessments, as these are consistent with and well supported by the
       evidence. Evidence after the consultants rendered their assessments does not
       support greater limitation.

(R. at 72 (internal citations to the record omitted).)

       The undersigned concludes that the ALJ sufficiently articulated his bases for declining to

find Plaintiff’s anxiety and depression to be severe impairments and for concluding that these

impairments did not cause more than a minimal limitation in his ability to provide basic mental

work activities. Moreover, Plaintiff fails to identify what particular evidence he relies upon to

conclude that his anxiety and depression require greater limitation or to identify what particular

nonexertional limitation should have been included. Griffith, 582 F. App’x at 559 (claimant

bears the burden of establishing the existence of a severe medically determinable impairment at

step two); Cf. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 490-91 (6th Cir. 2006) (“This

challenge warrants little discussion, as Hollon has made little effort to develop this argument in

her brief on appeal, or to identify any specific aspects of the Commissioner's determination that

                                                   7
lack support in the record.”).

         In summary, the undersigned concludes that the ALJ did not err in his step-two

 determination or in his consideration of Plaintiff’s alleged mental impairments. Accordingly, it

 is RECOMMENDED that Plaintiff’s first contention of error be OVERRULED.

B.      The ALJ’s Credibility Determination

        Within this contention of error, Plaintiff asserts that the ALJ erroneously relied upon

Plaintiff’s activities of daily living to discount his alleged limitations. Plaintiff further posits

that the ALJ did not review the remainder of the record in sufficient depth so as to justify his

conclusion that Plaintiff’s hearing testimony concerning his limitations was not credible. The

undersigned disagrees.

        For decisions rendered on or after March 28, 2016, the ALJ will evaluate a claimant’s

statements concerning the intensity, persistence, and limiting effects of symptoms of an alleged

disability under SSR 16-3p. SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). SSR 16-3p

superseded SSR 96-7p, 1996 WL 374186 (July 2, 1996), which required the ALJ to evaluate the

overall credibility of a plaintiff’s statements. In contrast, SSR 16-3p requires the ALJ to

evaluate the consistency of a plaintiff’s statements, without reaching the question of overall

credibility, or character for truthfulness. See id. at *11 (“In evaluating an individual’s

symptoms, our adjudicators will not assess an individual’s overall character or truthfulness in the

manner typically used during an adversarial court litigation. The focus of the evaluation of an

individual’s symptoms should not be to determine whether he or she is a truthful person.”).

Although SSR 16-3p supersedes SSR 96-7p, “according to the very language of SSR 16-3p, its

purpose is to ‘clarify’ the rules concerning subjective symptom evaluation and not to


                                                   8
substantially change them.” Brothers v. Berryhill, No. 5:16-cv-01942, 2017 WL 2912535, at

*10 (N.D. Ohio June 22, 2017). The rules were clarified primarily to account for the difference

between a credibility determination, which necessarily impacts the entirety of a claimant’s

subjective testimony, and a consistency determination, which applies only to specific statements

regarding symptoms. See SSR 16-3p at *2. It follows, therefore, that the procedures for

reviewing an ALJ’s credibility assessment under SSR 16-3p are substantially the same as the

procedures under SSR 96-7p. Accordingly, the undersigned concludes that existing case law

controls to the extent it is consistent with the clarification of the rules embodied in SSR 16-3p’s

clarification.

         The Sixth Circuit has provided the following guidance in considering an ALJ’s

credibility assessment:

        Where the symptoms and not the underlying condition form the basis of the
        disability claim, a two-part analysis is used in evaluating complaints of disabling
        pain. 20 C.F.R. § 416.929(a); Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001);
        Felisky v. Bowen, 35 F.3d 1027, 1038-39 (6th Cir. 1994). First, the ALJ will ask
        whether the there is an underlying medically determinable physical impairment that
        could reasonably be expected to produce the claimant’s symptoms. 20 C.F.R. §
        416.929(a). Second, if the ALJ finds that such an impairment exists, then he must
        evaluate the intensity, persistence, and limiting effects of the symptoms on the
        individual’s ability to do basic work activities. Id.

Rogers, 486 F.3d at 247.

        The ALJ’s credibility determination “with respect to [a claimant’s] subjective complaints

of pain” is generally given deference. Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 652 (6th Cir.

2009) (quoting Siterlet v. Sec’y of Health & Hum. Servs., 823 F.2d 918, 920 (6th Cir. 1987)).

Despite this deference, “an ALJ’s assessment of a claimant’s credibility must be supported by

substantial evidence.” Walters, 127 F.3d at 531. Furthermore, the ALJ’s decision on


                                                 9
credibility must be “based on a consideration of the entire record.” Rogers, 486 F.3d at 247

(internal quotation omitted). An ALJ’s explanation of his or her credibility decision “must be

sufficiently specific to make clear to the individual and to any subsequent reviewers the weight

the adjudicator gave to the individual’s statements and the reasons for that weight.” Id. at 248;

see also Mason v. Comm’r of Soc. Sec. Admin., No. 1:06–CV–1566, 2012 WL 669930, at *10

(N.D. Ohio Feb. 29, 2012) (“While the ALJ’s credibility findings ‘must be sufficiently specific’,

Rogers, 486 F.3d at 248, the intent behind this standard is to ensure meaningful appellate

review.”). In addition, the Regulations list a variety of factors an ALJ must consider in

evaluating the severity of symptoms, including a claimant’s daily activities; the effectiveness of

medication; and treatment other than medication. 20 C.F.R. § 404.1529(c)(3); SSR 16–3p; but

see Ewing v. Astrue, No. 1:10–cv–1792, 2011 WL 3843692, at *9 (N.D. Ohio Aug. 12, 2011),

adopted, 2011 WL 3843703 (suggesting that although an ALJ is required to consider such

factors, he or she is not required to discuss every factor within the written decision).

       In this case, the undersigned concludes that the ALJ’s detailed discussion supplies

substantial evidence supporting his credibility finding and that he properly considered the

requisite factors in evaluating Plaintiff’s subjective statements. The ALJ specifically considered

Plaintiff’s allegations of chronic pain; his allegations that he did not improve with treatment; his

testimony that he had difficulty with gripping, grasping, and fine manipulation; his testimony

that he could only sit for 10-15 minutes before he needed to stand; and his allegation that he

could not stand in one position for long periods and that he had difficulty walking. The ALJ

ultimately concluded that although Plaintiff was limited to a significantly reduced range of

sedentary activity, he was not as limited as he alleged.


                                                 10
       Contrary to Plaintiff’s assertions, the ALJ included a lengthy and thorough discussion of

the record evidence, which included a review of the objective medical and examination findings.

See 20 C.F.R. § 404.1529(c)(2) (objective medical findings are useful in assessing the intensity

and persistence of a claimant’s symptoms). For example, the ALJ discussed the testing and

examination results relating to Plaintiff’s July 2013 emergency room visit, in which he sought

treatment for back pain. (R. at 75.) The ALJ noted that the examination results for assessment

of range of motion, reflexes, and sensory deficits were normal or only mild and that the x-ray

results had not significantly progressed from the prior exam. The ALJ also pointed out that a

January 2014 visit with his primary care physician again reflected largely normal results. The

ALJ details Plaintiff’s record of treatment, which again reflects numerous instances in which he

appeared in no acute distress and in which examination and testing results are not consistent with

the extreme, disabling pain Plaintiff alleges. (R. at 75-78.)

       The ALJ also reasonably considered the record evidence reflecting Plaintiff’s activities of

daily living. See 20 C.F.R. § 404.1529(c)(3)(i) (daily activities may be useful to assess nature

and severity of claimant’s symptoms); Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 392 (6th

Cir. 2004) (“The administrative law judge justifiably considered [the claimant’s] ability to

conduct daily life activities in the face of his claim of disabling pain.”). In particular, the ALJ

referenced Exhibit B9E, a questionnaire Plaintiff completed in which he represented that he was

able to cook, wash dishes, mop and vacuum the floor, shop for groceries, perform other

household chores, drive a car, and use public transportation. (R. at 75 (citing R. at 353-55).) In

this same questionnaire, Plaintiff also indicated that he was terminated from his position with

WalMart in June 2016 for “low productivity.” (R. at 354.) The ALJ considered that Plaintiff


                                                 11
had told sources that he was working 10-hour days three days per week at WalMart before being

terminated. (R. at 77.) Plaintiff consistently testified that he worked 3 months at WalMart and

also 3.5 months at Scioto Downs. The ALJ properly characterized this work activity as

“unsuccessful work attempts,” (R. at 70), but also reasonably relied upon these periods of

employment to discount Plaintiff’s allegations of extreme, disabling pain and limitations.

       The ALJ also properly considered the nature and effectiveness of Plaintiff’s treatment.

See 20 C.F.R. § 404.1529(c)(3)(v). See SSR 96–7p, 1996 WL 374186 (July 2, 1996) (in

assessing credibility, the adjudicator must consider, among other factors, “[t]he type, dosage,

effectiveness, and side effects of any medication the individual takes or has taken to alleviate

pain or other symptoms” and “[t]reatment, other than medication, the individual receives or has

received”); 20 C.F.R. § 404.1529(c)(3) (same). The ALJ stated, “Although [Plaintiff] has

received various forms of treatment for the allegedly disabling symptoms, which would normally

weigh somewhat in [Plaintiff’s] favor, the record also reveals that the treatment has been

generally successful in controlling those symptoms.” (R. at 74-75.) The ALJ explained that

Plaintiff’s treatment records reflected that he experienced notable improvement in his back and

radicular symptoms with treatment, including his medication regimen, radiofrequency ablation,

and joint injections. (R. at 75-78.)

       Finally, the ALJ relied upon the opinion of examiner Dr. Swedberg and also his own

observation that that Plaintiff “appeared quite comfortable in the sitting position” in evaluating

Plaintiff’s allegations in formulating the RFC. (R. at 75-77.)

       In summary, the undersigned finds that the ALJ properly evaluated the consistency of

Plaintiff’s statements regarding his symptoms and limitations and that substantial evidence


                                                 12
supports his credibility assessment. Although substantial evidence may also support an

alternative finding, the ALJ’s findings were within the ALJ’s permissible “zone of choice.” See

Blakley, 581 F.3d at 406. Accordingly, it is RECOMMENDED that Plaintiff’s second

contention of error be OVERRULED.

C.     Submissions to the Appeals Council

       Plaintiff’s challenges to the Appeals Council’s refusal to consider records he submitted

after the ALJ issued his decision are raised within his contention of error challenging the ALJ’s

credibility assessment. Plaintiff does not develop this argument beyond stating, “Remand is

also appropriate for consideration of the evidence as described in the medical evidence portion of

this brief . . . which the Appeals Council refused to consider.” (Pl.’s Statement of Errors 14,

ECF No. 14.)

       The Court finds that Plaintiff has failed to sufficiently develop this argument.

McPherson v. Kelsey, 125 F.3d 989, 996-96 (6th Cir. 1997) (“[I]ssues adverted to in a

perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

waived. It is not sufficient for a party to mention a possible argument in the most skeletal way,

leaving the court to . . . put flesh on its bones.” (internal quotation marks and citations omitted));

Hollon, 447 F.3d at 490-91.

       Regardless, the undersigned concludes that Plaintiff has not satisfied his burden to

demonstrate that a sentence six remand is warranted. Sentence six of 42 U.S.C. § 405(g)

provides in relevant part as follows:

       The Court may, on motion of the Secretary made for good cause shown before he
       files his answer, remand the case to the Secretary for further action by the Secretary,
       and it may at any time order additional evidence to be taken before the Secretary,
       but only upon a showing that there is new evidence which is material and that there

                                                  13
        is good cause for the failure to incorporate such evidence into the record in a prior
        proceeding . . . .

42. U.S.C. § 405(g). “Sentence-six remands may be ordered in only two situations: where the

Secretary requests a remand before answering the complaint, or where new, material evidence is

adduced that was for good cause not presented before the agency.” Shalala v. Schaefer, 509

U.S. 292, 297 n.2 (1993) (citations omitted). The requirements that the evidence be “new” and

“material,” and that “good cause” be shown for the failure to present the evidence to the ALJ

have been defined by the United States Court of Appeals for the Sixth Circuit as follows:

        “For the purposes of a 42 U.S.C. § 405(g) remand, evidence is new only if it was
        ‘not in existence or available to the claimant at the time of the administrative
        proceeding.’ . . . Such evidence is ‘material’ only if there is ‘a reasonable
        probability that the Secretary would have reached a different disposition of the
        disability claim if presented with the new evidence.’ . . . A claimant shows ‘good
        cause’ by demonstrating a reasonable justification for the failure to acquire and
        present the evidence for inclusion in the hearing before the ALJ . . . . [T]he burden
        of showing that a remand is appropriate is on the claimant.”

Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 276 (6th Cir. 2010) (quoting Foster v. Halter,

279 F.3d 348, 357 (6th Cir. 2001)).

        Plaintiff has failed to demonstrate good cause for his failure to submit the evidence

before the ALJ issued his decision. As the Commissioner points out, Plaintiff was obtaining

treatment at the Adena Bone and Joint Center and Adena Regional Medical Center Emergency

Department prior to when the ALJ issued his decision. Plaintiff fails to explain why neither he

nor his attorney submitted the records sooner or made a request that the ALJ hold the record

open.

        In addition, Plaintiff has failed to offer any explanation for why the at-issue records, all

of which were generated after his June 2016 DLI, are material. In the absence of any such


                                                  14
discussion, the undersigned cannot conclude that Plaintiff has satisfied his burden to show that

remand under sentence six is warranted.

       It is therefore RECOMMENDED that Plaintiff’s contention of error relating to the

evidence he submitted to the Appeals Council be OVERRULED.

                                     IV.       DISPOSITION

       From a review of the record as a whole, the undersigned concludes that substantial

evidence supports the ALJ’s decision denying benefits. Accordingly, it is RECOMMENDED

that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner of

Social Security’s decision.

                               V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).    A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of


                                                 15
the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                     /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                               16
